COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 Ali Tabrizi and Dona Tabrizi,                  '
                                                                 No. 08-16-00209-CV
                             Appellants,        '
 v.                                                                Appeal from the
                                                '
 City Of Austin; Greg Guernsey, in his                            53rd District Court
 Official Capacity as Director of Planning      '
 and Zoning Department, et al.,                                 of Travis County, Texas
                                                '
                            Appellees.          '           (TC# D-1-GN-15-002968)



                                             ORDER

       Pending before the Court is Appellants’ unopposed motion to extend the deadline for filing

a motion to reinstate the appeal. The motion is GRANTED. Appellants are directed to file a

motion to reinstate the appeal on or before January 24, 2017.

       IT IS SO ORDERED this 21st day of November, 2016.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.